DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 05/07/2021. Claims 1-4 are pending in the Application.   
  
Continuity/priority Information 
The present Application 17314768, filed 05/07/2021 is a continuation of 15956960, filed 04/19/2018, now U.S. Patent No. 11,031,957 and  claims foreign priority to REPUBLIC OF KOREA,  Application 10-2017-0139976, filed 10/26/2017. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/956,960, filed on 04/19/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, the limitation “the first data is not stored in the first memory” is a negative limitation which renders the Claim indefinite. Any negative limitation or exclusionary proviso must have basis in the original disclosure. There is no support in the specification for the limitation. The Claims should be amended to recite the device by which to store the first data thus clearly pointing out the invention.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhatia et al. (U.S. Pub. No. 20180269905) FILED: March 15, 2017.
Regarding independent Claim 1, Bhatia discloses techniques for codeword decoding, comprising: 
a main memory;  [0031] FIG. 1, a storage system 120.
a decoding logic configured to perform a flag encoding operation on first data and second data and to generate first and second data flag data; [0045] Turning to FIGS. 4-5, the figures illustrate example flows for processing a product codeword, such as a TPC codeword. A system, such as an ECC system (e.g., the system 100 of FIG. 1) or a decoding system within the ECC system (e.g., the TPC decoder 140 of FIG. 1), may be configured to perform the illustrative flows.  
Fig. 4, [0052] At operation 406, in an iteration to decode the product codeword according to the selected decoding procedure, the system selects and accesses a constituent codeword “first data” based on the constituent codeword's decoding state for the selected decoding procedure. [0054] At operation 408, the system decodes the selected constituent codeword “second data”. The decoding can be successful (e.g., resulting in an error free decoded constituent codeword), possible but containing errors, or can fail. 
 a first memory configured to store the second data; [0031] FIG. 1 In the example shown, TPC encoder 110 receives information bits that include data which is desired to be stored in a storage system 120 or transmitted in a communications channel. TPC encoded data is output by TPC encoder 110 and is written to storage 120.  [0038] Similarly to FIG. 2, the TPC codeword 300 includes constituent codewords. The row codewords are the constituent codewords found across the rows, each containing data bits and parity bits from a row.
 a second memory configured to store the first flag data and the second flag data,  FIG. 3  [0042] In an example, the decoding state information 310 can be stored as arrays of values or flags in memory of the decoding system, where one array is stored per decoding procedure. Each array stores one bit of information for each constituent codeword for the applicable decoding procedure. [0057] At operation 414, the system marks the constituent codeword as correctly decoded. In one example, the syndrome of the constituent codeword (or some flag indicating that the decoding was correct) is stored.
Regarding Claims 1 and 2, wherein a size of the first data is greater than a size of the first flag data, a size of the second data is greater than a size of the second flag data;  and wherein a storage capacity of the second memory is less than a storage capacity of the first memory.
 [0040] In this example, the decoding state can be set to “unknown” by using a value of “0,” for instance. The decoding state can be set to “failed” by using a value of “1,” for instance. [0042] In an example, the decoding state information 310 can be stored as arrays of values or flags in memory of the decoding system, where one array is stored per decoding procedure. Each array stores one bit of information for each constituent codeword for the applicable decoding procedure. Therefore, the size of the constituent codeword “first data” is greater than the flag having one bit. 
[0035] FIG. 2 illustrates an example block diagram of a two-dimensional TPC codeword 200. Each row codeword 240 includes multiple information bits 250 and one or more parity bits 260. Similarly, each column codeword includes multiple information bits and one or more parity bits, corresponding the first memory, which is greater than the memory flag having one bit.

Claims 3 and 4,  [0031] FIG. 1, TPC encoder 110 receives information bits that include data which is desired to be stored in a storage system 120 or transmitted in a communications channel. TPC encoded data is output by TPC encoder 110 and is written to storage 120. In various embodiments, storage 120 may include a variety of storage types or media, such as magnetic disk drive storage, Flash storage, etc. 
[0045] Turning to FIGS. 4-5, a system, such as an ECC system (e.g., the system 100 of FIG. 1) or a decoding system within the ECC system (e.g., the TPC decoder 140 of FIG. 1), may be configured to perform the illustrative flows.
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: August 19, 2022
Non-Final Rejection 20220818
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov